State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   521304
________________________________

In the Matter of the Claim of
   ROBERT J. SHUMAN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   December 8, 2015

Before:   Peters, P.J., Lynch, Devine and Clark, JJ.

                             __________


     Robert J. Shuman, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed September 18, 2014, which, upon
reconsideration, adhered to its prior decision ruling, among
other things, that claimant was ineligible to receive
unemployment insurance benefits because he was not totally
unemployed.

      Claimant applied for unemployment insurance benefits in
March 2009 and, in connection therewith, received an unemployment
insurance handbook. In August 2009, claimant began working as an
adjunct professor at a college teaching students anywhere from 45
minutes to two hours, two to four days a week. Claimant
certified for and received unemployment insurance benefits,
emergency unemployment compensation benefits and federal
additional compensation benefits (see 26 USC § 3304) but, on
various dates between August 31, 2009 and November 14, 2010, did
not indicate that he had worked. Ultimately, the Unemployment
                              -2-                521304

Insurance Appeal Board determined that claimant was ineligible to
receive unemployment insurance benefits because he was not
totally unemployed and, among other things, charged him with a
recoverable overpayment of benefits. Upon reopening and
reconsideration, the Board, in two separate decisions covering
the time period in question, adhered to its original decision.
These appeals ensued.

      We affirm. Claimant's admission that he worked during the
benefit period provides substantial evidence to support the
Board's finding that he is ineligible to receive unemployment
insurance benefits because he was not totally unemployed (see
Matter of Nebel [Commissioner of Labor], 108 AD3d 1007, 1008
[2013]; Matter of DeOliveira [Commissioner of Labor], 36 AD3d
1045, 1045 [2007]). Although claimant testified that he did not
think that he had to report such minimal and inconsequential work
and that he found the unemployment insurance handbook – which
explained the part-time reporting requirements – to be confusing,
he acknowledged that he only skimmed the handbook and did not
seek clarification for anything he did not understand. Under
these circumstances, substantial evidence also supports the
Board's finding that he made willful false statements to obtain
benefits (see Matter of Robinson [Commissioner of Labor], 125
AD3d 1038, 1040 [2015], lv dismissed 26 NY3d 953 [2015]; Matter
of DeOliveira [Commissioner of Labor], 36 AD3d at 1046).
Accordingly, the Board's decisions will not be disturbed,
notwithstanding claimant's assertion that any misrepresentation
resulted from a subsequently-diagnosed, medical illness that
ostensibly caused confusion.

     Peters, P.J., Lynch, Devine and Clark, JJ., concur.
                        -3-                  521304

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court